Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 24, 2015

                                     No. 04-15-00416-CV

                      IN THE INTEREST OF A.H., A.H., AND A.H.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00033
                         Honorable Brenda Chapman, Judge Presiding


                                        ORDER
       In this accelerated appeal of an order terminating parental rights, the reporter’s record
was due to be filed with this court on July 17, 2015. See TEX. R. APP. P. 35.1(b). On July 21,
2015, court reporter Delcine M. Benavides filed a notification of late record. She requested a
ten-day extension of time to file the reporter’s record until July 27, 2015.
       The court reporter’s request is GRANTED. The reporter’s record is due to be filed on
July 27, 2015. See id. R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court